Citation Nr: 0904825	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  02-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to a schedular rating in excess of 10 percent, 
prior to May 30, 2005, for bilateral flat feet.

2. Entitlement to a schedular rating in excess of 30 percent, 
from May 30, 2005, for bilateral flat feet.

3. Entitlement to a separate compensable rating for bilateral 
metatarsalgia and rear foot varus with plantar fat pad 
atrophy (currently evaluated with the Veteran's pes planus as 
one disability for rating purposes).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty July 1953 to September 
1956.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2006, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The Board 
determined that the claims file raised an issue of secondary 
service connection for additional foot disabilities noted in 
the May 2005 VA examination report, and remanded the case for 
additional development, to include obtaining an addendum to 
the examination report.  Specifically, the Board directed the 
VA examiner to provide an opinion on the relationship between 
the Veteran's service-connected flat feet and the other foot 
disorders.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the November 2006 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

In a July 2008 rating decision, the RO granted the claim for 
secondary service connection for bilateral metatarsalgia with 
rear foot varus and plantar fat pad atrophy, and evaluated 
the Veteran's foot disabilities under the criteria for rating 
pes planus, increasing the rating to 30 percent, effective 
from May30, 2005 (date of VA examination).  It is argued on 
the Veteran's behalf that separate compensable ratings are 
warranted for the additional foot disabilities.  See VA Form 
646 and January 2009 Informal Hearing Presentation.  The 
decision that follows assigns a separate 10 percent rating 
for the Veteran's metatarsalgia under 38 C.F.R. § 4.71a, 
Diagnostic Code 5279, which is the maximum evaluation allowed 
under that code.  The Board construes the Veteran's 
representative's October 2008 written argument (VA Form 646) 
as a timely NOD with the denial of service connection for 
hammertoes.  The record reflects that the RO has not issued 
the requisite SOC with respect to this remaining issue 
pursuant to 38 C.F.R. § 20.200, and therefore, the Board must 
remand this issue for proper issuance of an SOC, and to 
provide the Veteran an opportunity to perfect an appeal of 
the issue thereafter by filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Other Matters

Previously on appeal were the Veteran's application to reopen 
his claims for service connection for a dental disorder, 
residuals of a left arm contusion, and residuals of a left 
thigh contusion.  The Board denied the left arm and left 
thigh claims in a September 2002 decision.  In correspondence 
received by the RO in July 2006, the Veteran withdrew from 
appellate consideration his request to reopen his dental 
claim, and the Board dismissed this claim in the November 
2006 decision.  


FINDINGS OF FACT

1. Prior to May 30, 2005,  the Veteran's bilateral pes planus 
was productive of  moderate disability, but of no greater 
severity; evidence of severe bilateral pes planus was not 
objectively shown.

2. From May 30, 2005, the Veteran's bilateral pes planus has 
been productive of severe but not pronounced disability with 
prominent pronation and inward bowing of the feet, and 
moderate tenderness of the plantar surfaces; it has not been 
manifested by characteristic callosities, marked pronation, 
extreme tenderness of the plantar surfaces of the feet, or 
severe spasm of the tendo Achillis on manipulation.

3.  The Veteran's service-connected metatarsalgia is 
manifested by pain.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a schedular rating in 
excess of 10 percent for bilateral pes planus prior to May 
30, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.10, 4.40, 4.71a, Diagnostic Code 5276 (2008). 

2. The criteria for a schedular rating in excess of 30 
percent for bilateral pes planus from May 30, 2005 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5276 (2008).

3.  A separate 10 percent rating for metatarsalguia, but no 
more than 10 percent, is warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, 
Diagnostic Code 5279 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.




a. Duty to Notify  

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2005, December 2006, and October 2008 letters sent to the 
Veteran by the AMC adequately apprised him of most of the 
information and evidence needed to substantiate the claims, 
and of the notice this correspondence failed to provide, no 
prejudice to the Veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

Further, as held by the Court in Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008), in terms of an increased rating claim, 
VCAA duties require: (1) that VA inform the claimant that to 
substantiate an increased rating claim, he must provide (or 
ask the Secretary to obtain) medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that the worsening has had on the 
claimant's employment and daily life; (2) that VA will 
determine a disability rating by applying relevant Diagnostic 
Codes, which typically range from zero percent to 100 
percent, based on the nature of the symptoms of the 
disability, severity, duration, and impact upon employment 
and daily life; and (3) that VA apprise the claimant of the 
types of medical and lay evidence that he may offer (or ask 
the Secretary to obtain) to support an increased rating 
claim, such as, competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  
In addition, the Vazquez Court noted that if the Diagnostic 
Code under which the claimant had been rated contains 
criteria for a higher disability rating that he could not 
satisfy by demonstrating merely a noticeable worsening and 
accompanying impact on employment and daily life, but could 
only demonstrate such worsening by providing certain test 
results or specific measurements, VA must provide at least 
general notice of this requirement.  Id.

The January 2005, December 2006, and October 2008 letters 
from the AMC satisfy most of these mandates.  The January 
2005 and December 2006 letters informed the Veteran about the 
type of evidence needed to support his increased rating 
claims, namely, proof that his service-connected flat feet 
had increased in severity.  They indicated that such proof 
could take the form of doctor's statements, laboratory test 
results, and personal or other lay statements.  These letters 
clearly disclosed VA's duty to obtain certain evidence for 
the Veteran, such as medical records and records held by any 
Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  They 
made clear that although VA could assist the Veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  Although not 
required to do so, the RO also specifically asked the Veteran 
to provide VA with any other supporting evidence or 
information in his possession.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008) (providing that for "applications for 
benefits pending before VA on or filed after" May 30, 2008, 
as here, 38 C.F.R. § 3.159(b)(1) no longer requires that VA 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim").  The Board finds 
that the Veteran received notice of the evidence needed to 
substantiate his increased rating claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in June, 
August, and December 2006 AMC letters.

The October 2008 letter apprised the Veteran of Vazquez 
requirements but did not supply the pertinent Diagnostic Code 
for rating flat feet.  (The criteria for rating foot 
disabilities, to include pes planus, were furnished in the 
SOC and SSOC.) 

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the 
September 1999 RO decision (assigning a 10 percent rating for 
flat feet effective March 16, 1999) and the June 2006 RO 
decision (assigning a 30 percent rating for flat feet 
effective May 30, 2005) that are the subject of this appeal.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 889 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).
The Board determines that any presumed prejudice as a result 
of the belated VCAA notice has been rebutted.  Specifically, 
with respect to the information provided in the December 2006 
letter, the Board finds that the AMC cured the timing defect 
by providing this VCAA notice together with readjudication of 
the claim, as demonstrated by the August 2008 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

Although the October 2008 letter did not set forth all of the 
requirements enunciated in Vazquez-Flores, the Veteran, 
particularly through his representative, has demonstrated 
actual knowledge of the ability to offer lay statements in 
support of his claim and information regarding the manner in 
which his service-connected disability has impacted his 
employment and daily life.  Dalton, 21 Vet. App. at 30; see 
also November 2002 statement from the Veteran (indicating 
that he could no longer work and spent most of his time lying 
down with his feet elevated) and  October 2008 VA Form 646 
and January 2009 Informal Hearing Presentation from the 
Veteran's representatives referring to criteria for rating 
pes planus.  The instant decision grants a separate 10 
percent rating for mtatarsalgia, which is the maximum 
evaluation allowed under the rating schedule.

The Board also finds it noteworthy that the Veteran has 
navigated the VA benefits system with the assistance of an 
accredited representative, whose sole purpose is to help the 
Veteran understand how to file and ultimately obtain the 
benefits he seeks. Cf. Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (stating that "[a] claimant's representation 
by counsel does not alleviate VA's obligation to provide 
compliant notice; however, that representation is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  In 
addition, although invited to do so in the December 2006 and 
October 2008 AMC letters, the Veteran submitted no additional 
evidence or otherwise indicated a lack of understanding about 
the type of evidence needed to substantiate his claims for 
increased ratings.  Under such a circumstance, the Board 
cannot conclude that any prejudice stemming from the belated 
December 2006 VCAA notice remains; instead, the Board 
determines that such prejudice has been rebutted.
b. Duty to Assist 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Veteran's service medical records are associated with the 
claims folder, as well as all relevant VA and private 
provider treatment records and Social Security Administration 
(SSA) records.  The Veteran received several VA examinations, 
the most recent in June 2007, which were thorough in nature 
and adequate for the purposes of deciding the claims for 
higher ratings.  The Board finds that the medical evidence of 
record is sufficient to resolve these issues; VA has no 
further duty to provide an examination or opinion.  38 C.F.R. 
§ 3.326, 3.327 (2008).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations 

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Service connection for flat feet was established by RO action 
in September 1956, at which time a noncompensable rating was 
assigned.  By subsequent RO action in March 1999, the 
schedular evaluation for flat feet was increased from zero 
percent to 10 percent under DC 5276, effective from March 16, 
1999.  By subsequent RO action in June 2006, the schedular 
evaluation for flat feet was increased from 10 percent to 30 
percent under DC 5276, effective from May 30, 2005.  

Moderate bilateral flatfoot with the weight-bearing line 
being over or medial to the great toe, inward bowing of the 
tendon Achilles, and pain on manipulation and use of the feet 
warrants a 10 percent rating under DC 5276.  Severe bilateral 
flatfoot warrants a 30 percent rating where there is 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities; severe 
bilateral flatfoot warrants a 30 percent rating.  Id.  
Pronounced, bilateral flatfoot, with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
Achillis on manipulation, not improved by orthopedic shoes or 
appliances, warrants a 50 percent rating.  Id.



DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Increased Disability Ratings

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court held in Hart v. Mansfield, 21 Vet App 505 (2007), 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The Court recognized that 
if VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for Veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The initial VA examination in June 1999 revealed complete 
flattening of each longitudinal and transverse arch.  No 
calluses were noted.  The Veteran complained of metatarsal 
pain and pain radiating up over each gastrocnemius upon 
prolonged walking. 

An August 2002 VA treatment record indicates that the Veteran 
reported difficulty walking long distances.  The Achilles 
reflex was intact and normal for both feet.  A sensory 
examination was normal.  There was some tenderness to 
palpation.

An April 2003 VA treatment record indicates that the 
Veteran's foot pain was worse.  He reported difficulty with 
activities of daily living, such as shopping.  His exercise 
tolerance was limited due to foot pain.  His gait was within 
normal limits.  

During a May 30, 2005 VA examination, the Veteran reported 
significant foot pain after standing for 2-3 minutes or 
walking a short distance.  The pain subsided or disappeared 
with rest.  He reported intermittent swelling of both feet.  
He indicated that he had started wearing arch supports in 
September 2004 and that this had helped "to some extent."  
The Veteran indicated that he was retired; he was unable to 
help with chores and yard work.  Upon examination, the 
clinician noted no unusual pattern of wear on the Veteran's 
shoes.  There was very prominent pronation of the feet and 
collapse of what minimal arch was present.  There was a 
prominent inward bowing of the feet.  There was moderate 
tenderness of the plantar surfaces.  No swelling or calluses 
on either foot was noted.  There was no spasm of the Achilles 
tendon.  Dorsiflexion was to 20 degrees, with plantar flexion 
to 20 degrees as well.  Eversion was 15 degrees, and 
inversion was 30 degrees.  There was no decrease in range of 
motion or pain with repetitive use.  The clinician found 
significant functional impairment because of the worsening of 
pain whenever the Veteran stands for more than 3-5 minutes.

The June 2007 VA examination revealed that the Veteran 
continued to have pain,  particularly when standing for any 
significant length of time, despite wearing arch supports on 
a daily basis.  His gait was normal.  Upon examination, the 
clinician noted that the findings were the same as in May 
2005.  The Veteran had prominent pes planus bilaterally.  
What little arch was present collapsed completely with weight 
bearing.  The Achilles tendon angle appeared to be maintained 
with and without weight bearing.  There was no swelling of 
the feet.

b. Discussion

Prior to May 30, 2005

The Board determines that the evidence preponderates against 
a higher rating in excess of 10 percent prior to May 30, 
2005.  The June 1999 examination revealed complete flattening 
of both arches.  The report fails to indicate that the 
Veteran displayed objective evidence of marked deformity.  
However, no calluses were noted, and the Veteran did not 
report any swelling.
In view of the foregoing, the Board finds that the overall 
functional impairment attributable to the Veteran's bilateral 
pes planus during this time period was moderate in degree, 
but no more than moderate, and that a rating in excess of 10 
percent is not warranted during the first period of time at 
issue.

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra in assessing the Veteran's bilateral pes planus during 
this time period.  While the Veteran experienced pain and 
some functional limitation with prolonged standing and 
walking, the Board determines that the 10 percent rating 
adequately accounts for these symptoms.  Thus, an additional 
award based on DeLuca beyond the 10 percent evaluation is not 
warranted.

From May 30, 2005

The Board finds that a rating in excess of 30 percent is not 
warranted for the Veteran's service-connected bilateral pes 
planus for this time period.  The medical evidence shows that 
the Veteran's pes planus has increased in severity but such 
is taken into account by the current 30 percent rating from 
the date of the May 2005 examination.  The report of that 
evaluation and a subsequent VA examination show that his pes 
planus has been manifested by severe disability with 
prominent pronation and inward bowing of the feet, and 
moderate tenderness of the plantar surfaces, but such 
evidence does not show characteristic callosities, marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, or any severe spasm of the tendo Achillis on 
manipulation.  The overall disability picture is severe but 
not pronounced, within the meaning of the applicable rating 
criteria.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra, in assessing the Veteran's current bilateral pes 
planus.  However, there is no indication that pain, weakness, 
fatigueability, incoordination or any other symptom or sign 
due to flat feet results in additional functional limitation 
to a degree that would support a rating in excess of 30 
percent.



Separate Ratings for Additional Service-Connected Foot 
Disorders

It is contended on appeal that the Veteran has additional 
foot disabilities that warrant separate compensable ratings.  
With respect to metatarsalgia, the Board agrees.  The 
Veteran's service-connected metatarsalgia is manifested by 
pain.  There is a Diagnostic Code (5279) that is specifically 
on point and it is apparent that this pain is distinguishable 
from the pain caused by pes planus, which primarily involves 
the plantar surfaces.  Thus, a 10 percent rating is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5279, which is the 
maximum rating allowed under that code.  It is apparent that 
the Veteran's rear foot varus with plantar fat pad atrophy is 
associated with his pes planus.  In any event, there are no 
criteria for rating these latter findings.  The Veteran's 
hammertoes are addressed in the remand below. 

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  It is apparent 
that the Veteran is retired.  There is no indication of any 
hospitalizations for a foot disability, nor does the evidence 
show marked industrial impairment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his flat feet or metatarsalgia 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).







ORDER

Prior to May 30, 2005, a rating in excess of 10 percent for 
bilateral pes planus is denied.  

From May 30, 2005, a rating in excess of 30 percent for 
bilateral pes planus is denied.

A separate 10 percent rating for metatarsalguia, but no more 
than 10 percent, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.


REMAND

In a November 2006 decision, the Board determined that the 
claims file raised claims for secondary service connection 
for bilateral metatarsalgia and rear foot varus with plantar 
fat pad atrophy and hammertoes.  As noted above, in a July 
2008 decision, the RO granted service connection for 
bilateral metatarsalgia and rear foot varus with plantar fat 
pad atrophy but denied service connection for hammertoes.  In 
October 2008, the Veteran's representative submitted written 
argument that satisfies the criteria for a timely NOD to the 
July 2008 rating decision.  The RO has not yet issued a SOC 
with respect to this issue.  Under these circumstances, the 
Board must remand this issue so that the RO can provide the 
Veteran an SOC, and afford him an opportunity to perfect an 
appeal of this issue thereafter by filing a timely 
substantive appeal.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

1.  After conducting any indicated 
development, the RO must readjudicate 
the claim for secondary service 
connection for hammertoes.  38 C.F.R. 
§ 3.310; Allen, supra.

2.  If the claim is denied, the RO 
should issue a Statement of the Case to 
the Veteran and his representative 
addressing the issue of entitlement to 
service connection for hammer toes, to 
include as secondary to service-
connected bilateral pes planus with 
rear foot varus and plantar fat pad 
atrophy and bilateral metatarsalgia.  
The Veteran also must be advised of the 
time limit in which he may file a 
substantive appeal. 38 C.F.R. § 
20.302(b).

The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


